


Exhibit 10.14

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made and
entered into effective as of December 1, 2007 (“Effective Date”) by and between
CYMER, INC., a Nevada corporation (the “Company”) and the Company’s President
and Chief Operating Officer, ROBERT P AKINS (the “Employee”).  This Agreement
shall replace and supersede that certain [Amended and Restated] Employment
Agreement between Employee and the Company entered into effective as of
January 2, 2007 (the “Original Employment Agreement”).

 

RECITALS

 

A.            The Company and Employee previously entered into the Original
Employment Agreement and desire to amend and restate the Original Employment
Agreement in its entirety as set forth herein, effective as of the Effective
Date, to clarify the application of Section 409A of the Internal Revenue Code to
the benefits that may be provided to Employee.

 

B.            The Company may from time to time need to address the possibility
of an acquisition transaction or change of control event.  The Board of
Directors of the Company (the “Board”) recognizes that such events can be a
distraction to the Employee and can cause the Employee to consider alternative
employment opportunities.  The Board has determined that it is in the best
interests of the Company and its stockholders to assure that the Company will
have the continued dedication and objectivity of the Employee, notwithstanding
the possibility, threat or occurrence of a Change of Control (as defined below)
of the Company, although no such Change of Control is now contemplated.

 

C.            The Board believes that it is in the best interests of the Company
and its stockholders to provide the Employee with an incentive to continue the
Employee’s employment and to motivate the Employee to maximize the value of the
Company upon a Change of Control for the benefit of its stockholders.

 

D.            The Board believes that it is imperative to provide the Employee
with certain benefits upon a Change of Control and, under certain circumstances,
upon termination of the Employee’s employment in connection with a Change of
Control, which benefits are intended to provide the Employee with financial
security and provide sufficient incentive and encouragement to the Employee to
remain with the Company notwithstanding the possibility of a Change of Control.

 

E.             To accomplish the foregoing objectives, the Board has directed
the Company, upon execution of this Agreement by the Employee, to agree to the
terms provided herein.

 

F.             Certain capitalized terms used in this Agreement are defined in
Section 7 below.

 

AGREEMENT

 

In consideration of the mutual covenants herein contained, and in consideration
of the continuing employment of the Employee by the Company, the parties agree
as follows:

 

1

--------------------------------------------------------------------------------


 

1.             Duties and Scope of Employment.  The Company shall employ the
Employee in the position of Chief Executive Officer and Chairman of the Board as
such position has been defined in terms of responsibilities and compensation as
of the Effective Date of this Agreement; provided, however, that the Board shall
have the right, at any time prior to the occurrence of a Change of Control, to
revise such responsibilities and compensation as the Board in its discretion may
deem necessary or appropriate.  The Employee shall comply with and be bound by
the Company’s operating policies, procedures and practices from time to time in
effect during the Employee’s employment.  During the term of the Employee’s
employment with the Company, the Employee shall continue to devote the
Employee’s full time, skill and attention to the Employee’s duties and
responsibilities, and shall perform them faithfully, diligently and competently,
and the Employee shall use the Employee’s best efforts to further the business
of the Company and its affiliated entities.

 

2.             Base Compensation.  The Company shall pay the Employee as
compensation for the Employee’s services a base salary, which as the Effective
Date of this Agreement is at the annualized rate of $600,000.00 (and which may
be modified from time to time in accordance with this Agreement, the “Base
Compensation”).  The Base Compensation shall be paid periodically in accordance
with normal Company payroll practices.  The Board or the Compensation Committee
of the Board shall review the Base Compensation according to normal Company
practice, but no less frequently than annually, and may in its discretion modify
the Base Compensation but may not decrease the Base Compensation below the
dollar amount specified above, unless Employee consents to such reduction.

 

3.             Incentive Compensation.  During the term of this Agreement, the
Employee shall be eligible to receive payments under the Company’s various
incentive and bonus programs as approved from time to time by the Board or the
Compensation Committee of the Board in either’s sole discretion.  Any payment
payable thereunder shall be payable in accordance with the applicable program
and the Company’s normal practices and policies.

 

4.             Employee Benefits.  The Employee shall be eligible to participate
in the employee benefit plans and executive compensation programs maintained by
the Company applicable to other key executives of the Company, including
(without limitation) retirement plans, savings or profit-sharing plans, stock
option, stock purchase or other equity plans, incentive bonus program, 3-year
bonus program or other long-term incentive programs, bonus programs, life,
disability, health, accident and other insurance programs, paid vacations, and
similar plans or programs, subject in each case to the generally applicable
terms and conditions of the applicable plan or program in question and to the
sole determination of the Board or any committee administering such plan or
program.

 

5.             Employment Relationship.  The Company and the Employee
acknowledge that the Employee’s employment is and shall continue to be at-will,
as defined under applicable law.  If the Employee’s employment terminates for
any reason, the Employee shall not be entitled to any payments, benefits,
damages, awards or compensation other than as provided by this Agreement, or as
may otherwise be available in accordance with any Company plan or policy
approved by the Board.

 

2

--------------------------------------------------------------------------------


 

6.             Termination Benefits.

 

(a)           Subject to Sections 8 and 9 below, if upon or within eighteen (18)
months after a Change of Control either (i) the Company terminates the
Employee’s employment due to an Involuntary Termination other than for Cause, or
(ii) the Employee voluntarily resigns for Good Reason, then the Employee shall
be entitled to receive severance and other benefits pursuant to this Section 6;
provided, however, that in order to receive such benefits the Employee must
deliver to the Company an executed Waiver and Release in the form attached
hereto as Exhibit A, or such other form as the Company may require (the
“Release”), within the time period set forth therein, but in no event later than
forty-five days following the Employee’s termination, and the Employee must
permit the Release to become effective in accordance with its terms.  
Notwithstanding the foregoing, Employee shall not be entitled to receive any
severance or other benefits pursuant to this Section 6 if the Board, as
constituted prior to the Change in Control, determined that Employee was demoted
by the Company to a position not eligible for an Employment Agreement prior to
the Change of Control from the position held by Employee as of the Effective
Date.  The foregoing determination may be made at any time by the Board prior to
a Change in Control, shall be made in the Board’s sole discretion, and shall be
binding and conclusive on all persons, including Employee.

 

(i)            Pay Continuation.  The Employee shall be entitled to monthly
payments equal to (A) one-twelfth (1/12) of the greater of the Base Compensation
in effect immediately prior to the Change of Control and the Base Compensation
in effect immediately prior to such termination plus (B) one-thirty-sixth (1/36)
of the aggregate amounts paid to the Employee under the Company’s bonus and
incentive programs with respect to the three previous calendar years.  Such
monthly payments shall be paid according to the normal payroll practice of the
Company for 24 months following the effective date of the Release (the
“Termination Period”).

 

(ii)           Incentive Payments.

 

(1)           The Employee shall be entitled to receive a percentage of each of
the Employee’s Target Incentives for any on-going calendar period in which such
termination occurs.  Such percentage shall equal a fraction, the numerator of
which shall be the number of days in such calendar period up to and including
the date of such termination and the denominator of which shall be the number of
days in such calendar period.  Such amount shall be payable according to the
normal practice of the Company with respect to the payment of such
compensation.  “Target Incentive” shall mean the maximum amount payable to the
Employee at the end of a calendar period under any Company bonus or incentive
program if all of such program’s corporate and individual performance objectives
for that period are met.  “Target Incentive” does not include amounts payable
under the Company’s 3-year bonus program, long-term incentive plan or similar
plan or program.

 

(2)           The unvested portion of any bonus accrued for Employee under the
Company’s 3-year bonus program, long-term incentive plan or similar plan or
program shall vest and become payable in full in a lump sum as soon as
administratively practicable following the date of termination.

 

(iii)         Equity Awards.  The unvested portion of any stock option(s) or
other equity award(s) held by the Employee under the Company’s equity plans
shall vest and become exercisable in full upon the date of such termination. 
The Employee shall be entitled to exercise

 

3

--------------------------------------------------------------------------------


 

all of the Employee’s vested stock options until the later of (A) the original
post-termination exercise period provided in the Employee’s stock option
agreement or (B) one year from the date of such termination (but not beyond the
earlier of (1) the original contractual life of the option, or (2) ten years
from the original grant date of the option).

 

(iv)          Medical Benefits.  Assuming the Employee timely and accurately
elects to continue his health insurance benefits under the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”), commencing with the effective date
of the Release the Company shall pay the COBRA premiums for the Employee and his
or her qualified beneficiaries until the earliest of (i) the end of the
Termination Period, (ii) the expiration of the Employee’s continuation coverage
under COBRA and any applicable state COBRA-like statute that provides mandated
continuation coverage or (iii) the date the Employee becomes eligible for health
insurance benefits of a subsequent employer.

 

(b)           [In the event the Employee voluntarily resigns employment with the
Company for any reason within the 30-day period beginning one year after a
Change of Control, the Employee shall receive the severance and other benefits
set forth in Sections 6(a)(i)-(iv) above.]

 

7.             Definition of Terms.  The following terms referred to in this
Agreement shall have the following meanings:

 

(a)           Cause.  “Cause” shall mean any of the following: (i) any act of
personal dishonesty taken by the Employee in connection with the Employee’s
responsibilities as an employee and intended to result in substantial personal
enrichment of the Employee, (ii) conviction of a felony that is injurious to the
Company, (iii) a willful act by the Employee which constitutes gross misconduct
and which is injurious to the Company, or (iv) continued violations by the
Employee of the Employee’s obligations under Section 1 of this Agreement after
there has been delivered to the Employee a written demand for performance from
the Company which describes the basis for the Company’s belief that the Employee
has not substantially performed the Employee’s duties.

 

(b)           Change of Control.  “Change of Control” shall mean the occurrence
of any of the following events:

 

(i)            The acquisition by any “person” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act) (other than the Company or a
person that directly or indirectly is controlled by the Company) of the
“beneficial ownership” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing fifty percent (50%) or
more of the total voting power represented by the Company’s then outstanding
voting securities; or

 

(ii)           A change in the composition of the Board occurring within a
two-year period, as a result of which fewer than a majority of the directors are
Incumbent Directors.  “Incumbent Directors” shall mean directors who either
(A) are directors of the Company as of the date hereof, or (B) are elected to
the Board with the affirmative votes of at least a majority of the Incumbent
Directors at the time of such election or (C) are nominated for election to the
Board by a committee of the Board, at least a majority of whose members are
Incumbent

 

4

--------------------------------------------------------------------------------


 

Directors at the time of such nomination (but in each case shall not include an
individual not otherwise an Incumbent Director whose election or nomination is
in connection with an actual or threatened proxy contest relating to the
election of directors to the Company); or

 

(iii)         A merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least fifty percent (50%) of
the total voting power represented by the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation.

 

(c)           Disability.  “Disability” shall mean the Employee is prevented
from performing his duties to the Company by reason of any physical or mental
incapacity that results in Employee’s satisfaction of all requirements necessary
to receive benefits under the Company’s long-term disability plan due to a total
disability

 

(d)           Exchange Act.  “Exchange Act” shall mean the Securities Exchange
Act of 1934, as amended.

 

(e)           Good Reason.  Employee shall have “Good Reason” for Employee’s
resignation if any of the following occurs without Employee’s consent:  (i) a
significant reduction of the Employee’s duties or responsibilities relative to
the Employee’s duties or responsibilities in effect immediately prior to such
reduction (it is intended that a reduction in duties or responsibilities solely
by virtue of the Company being acquired and made part of a larger entity (as,
for example, when the Chief Financial Officer of Company remains as such
following a Change of Control and is not made the Chief Financial Officer of the
acquiring corporation) shall constitute an “Involuntary Termination”;
(ii) without the Employee’s express written consent, a material reduction by the
Company in the Base Compensation or any Target Incentive of the Employee as in
effect immediately prior to such reduction, or the ineligibility of the Employee
to continue to participate in any long-term incentive plan of the Company;
(iii) the relocation of the Employee to a facility or a location more than fifty
(50) miles from the Employee’s then present location, without the Employee’s
express written consent; or (v)  a material breach by the Company of Section 10
of this Agreement. Provided however that, such termination by the Employee shall
only be deemed for Good Reason pursuant to the foregoing definition if: (i) the
Employee gives the Company written notice of the intent to terminate for Good
Reason within thirty (30) days following the first occurrence of the
condition(s) that the Employee believes constitutes Good Reason, which notice
shall describe such condition(s); (ii) the Company fails to remedy such
condition(s) within thirty (30) days following receipt of the written notice
(the “Cure Period”); and (iii) the Employee terminates employment within thirty
(30) days following the end of the Cure Period.

 

(f)            Involuntary Termination.  “Involuntary Termination” shall mean
any involuntary termination of the Employee by the Company which is not effected
for death or Disability or which is or could have been effected for Cause.

 

5

--------------------------------------------------------------------------------


 

8.             Limitation on Payments.

 

(a)           In the event that the severance and other benefits provided for in
this Agreement or otherwise payable to the Employee (i) constitute “parachute
payments” within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”) and (ii) but for this Section 8 would be subject
to the excise tax imposed by Section 4999 of the Code, then the Employee’s
termination benefits under Section 6 shall be payable either (i) in full, or
(ii) as to such lesser amount which would result in no portion of such
termination benefits being subject to excise tax under Section 4999 of the Code,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by the Employee on an after-tax basis, of the greatest amount of
termination benefits under this Agreement, notwithstanding that all or some
portion of such termination benefits may be taxable under Section 4999 of the
Code.

 

(b)           If a reduction in the payments and benefits that would otherwise
be paid or provided to the Employee under the terms of this Agreement is
necessary to comply with the provisions of Section 8(a), the Employee shall be
entitled to select which payments or benefits will be reduced and the manner and
method of any such reduction of such payments or  benefits (including but not
limited to the number of options that would vest under Section 6(a)(iii))
subject to reasonable limitations (including, for example, express provisions
under the Company’s benefit plans) so long as the requirements of
Section 8(a) are met.  Within thirty (30) days after the amount of any required
reduction in payments and benefits is finally determined in accordance with the
provisions of Section 8(c), the Employee shall notify the Company in writing
regarding which payments or benefits are to be reduced.  If no notification is
given by the Employee, the Company will determine which amounts to reduce.  If,
as a result of any reduction required by Section 8(a), amounts previously paid
to the Employee exceed the amount to which the Employee is entitled, the
Employee will promptly return the excess amount to the Company.

 

(c)           Any determination required under this Section 8 shall be made in
writing by a nationally recognized accounting or consulting firm appointed by
the Company, which firm shall not then be serving as accountant or auditor for
or consultant to the Company or the person or entity that effected the Change in
Control and whose determinations shall be conclusive and binding upon the
Employee and the Company for all purposes.  For purposes of making the
calculations required by this Section 8, such firm may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code.  The Company and the Employee shall furnish to such
firm such information and documents as such firm may reasonably request in order
to make a determination under this Section 8.  The Company shall bear all costs
such firm may reasonably incur in connection with any calculations contemplated
by this Section 8.

 

9.             Application of Code Section 409A.  Severance benefits payable
pursuant to this Agreement, to the extent of payments made from the date of
termination of Employee’s employment through March 15th  of the calendar year
following such termination, are intended to constitute separate payments for
purposes of Section 1.409A-2(b)(2) of the Treasury Regulations and thus payable
pursuant to the “short-term deferral” rule set forth in
Section 1.409A-1(b)(4) of the Treasury Regulations; to the extent such payments
are made following said March 15th, they are intended to constitute separate
payments for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations made
upon an involuntary termination from service

 

6

--------------------------------------------------------------------------------


 

and payable pursuant to Section 1.409A-1(b)(9)(iii) of the Treasury Regulations,
to the maximum extent permitted by said provision, with any excess amount being
regarded as subject to the distribution requirements of Section 409A(a)(2)(A) of
the Code, including, without limitation, the requirement of
Section 409A(a)(2)(B)(i) of the Code that payment to Employee be delayed until 6
months after Employee’s separation from service if Employee is a “specified
employee” within the meaning of the aforesaid section of the Code at the time of
such separation from service.

 

10.          Successors.

 

(a)           Company’s Successors.  Any successor to the Company (whether
direct or indirect and whether by purchase, lease, merger, consolidation,
liquidation or otherwise) to all or substantially all of the Company’s business
and assets shall assume the obligations under this Agreement and agree expressly
to perform the obligations under this Agreement in the same manner and to the
same extent as the Company would be required to perform such obligations in the
absence of a succession.  The Company shall obtain the assumption of this
Agreement by any successor or assign of the Company. which shall agree to assume
the obligations and perform all of the terms and conditions of this Agreement. 
For all purposes under this Agreement, the term “Company” shall include any
Successor to the Company’s business and assets which executes and delivers the
assumption agreement described in this Section 10(a) or which becomes bound by
the terms of this Agreement by operation of law.

 

(b)           Employee’s Successors.  The terms of this Agreement and all rights
of the Employee hereunder shall inure to the benefit of, and be enforceable by,
the Employee’s personal or legal representatives, executors, administrators,
successors, heirs, devisees and legatees.

 

11.          Notice.  Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid. In the case of the Employee, mailed
notices shall be addressed to him at the home address which he most recently
communicated to the Company in writing.  In the case of the Company, mailed
notices shall be addressed to its corporate headquarters, and all notices shall
be directed to the attention of its Secretary.

 

12.          Miscellaneous Provisions.

 

(a)           Waiver.  No provision of this Agreement shall be modified, waived
or discharged unless the modification, waiver or discharge is agreed to in
writing and signed by the Employee and by an authorized officer of the Company
(other than the Employee).  No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.

 

(b)           Whole Agreement.  No agreements, representations or understandings
(whether oral or written and whether express or implied) which are not expressly
set forth in this Agreement have been made or entered into by either party with
respect to the subject matter

 

7

--------------------------------------------------------------------------------


 

hereof.  This Agreement represents the Company’s and the Employee’s entire
understanding with respect to the subject matter contained herein and supersedes
all previous understandings, written or oral between the Company and the
Employee concerning the subject matters of this Agreement, including but not
limited to the Original Employment Agreement.

 

(c)           Choice of Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
California.

 

(d)           Severability.  The invalidity or unenforceability of any provision
or provisions of this Agreement shall not affect the validity or enforceability
of any other provision hereof, which shall remain in full force and effect.

 

(e)           Arbitration.  Any dispute or controversy arising out of, relating
to or in connection with this Agreement shall be settled exclusively by binding
arbitration in San Diego, California, in accordance with the National Rules for
the Resolution of Employment Disputes of the American Arbitration Association
then in effect.  Judgment may be entered on the arbitrator’s award in any court
having jurisdiction.  The arbitrator shall: (i) have the authority to compel
adequate discovery for the resolution of the dispute and to award such relief as
would otherwise be permitted by law; and (ii) issue a written arbitration
decision including the arbitrator’s essential findings and conclusions and a
statement of the award.  Both the Employee and the Company shall be entitled to
all rights and remedies they would have in a court of law.  The Company shall
pay all fees in excess of those which will be required if the dispute were
decided in a court of law.

 

(f)            No Assignment of Benefits.  The rights of any person to payments
or benefits under this Agreement shall not be made subject to option or
assignment, either by voluntary or involuntary assignment or by operation of
law, including (without limitation) bankruptcy, garnishment, attachment or other
creditor’s process, and any action in violation of this Section 12(f) shall be
void.

 

(g)           Assignment by Company.  The Company may assign its rights under
this Agreement to an affiliate, and an affiliate may assign its rights under
this Agreement to another affiliate of the Company or to the Company; provided,
however, that no assignment shall be made if the net worth of the assignee is
less than the net worth of the Company at the time of assignment.  In the case
of any such assignment, the term “Company” when used in a section of this
Agreement shall mean the corporation that actually employs the Employee.

 

(h)           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together will
constitute one and the same instrument.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

 

COMPANY:

CYMER, INC.

 

 

 

By:

/s/ Nancy J. Baker

 

 

 

Title:

Sr. V.P. & CFO

 

 

 

Date:

1/3/08

 

 

 

 

EMPLOYEE:

/s/ Robert P Akins

 

ROBERT P AKINS

 

 

 

Date:

1/3/08

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RELEASE AND WAIVER OF CLAIMS

 

TO BE SIGNED FOLLOWING TERMINATION

 

In consideration of the payments and other benefits set forth in the Amended and
Restated Employment Agreement dated December 1, 2007, to which this form is
attached (the “Employment Agreement”), I, Robert P Akins, hereby furnish
Cymer, Inc. (the “Company”), with the following release and waiver (“Release and
Waiver”).

 

In exchange for the consideration provided to me by the Employment Agreement
that I am not otherwise entitled to receive, I hereby generally and completely
release the Company and its directors, officers, employees, shareholders,
partners, agents, attorneys, predecessors, successors, parent and subsidiary
entities, insurers, affiliates, and assigns from any and all claims, liabilities
and obligations, both known and unknown, that arise out of or are in any way
related to events, acts, conduct, or omissions occurring prior to my signing
this Release and Waiver.  This general release includes, but is not limited to:
(1) all claims arising out of or in any way related to my employment with the
Company or the termination of that employment; (2) all claims related to my
compensation or benefits from the Company, including, but not limited to,
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options, or any other ownership interests in
the Company; (3) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (4) all tort
claims, including, but not limited to, claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (5) all federal,
state, and local statutory claims, including, but not limited to, claims for
discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990, the federal Age Discrimination in
Employment Act of 1967 (as amended) (“ADEA”), and the California Fair Employment
and Housing Act (as amended).

 

I also acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows:  “A general release does not
extend to claims which the creditor does not know or suspect to exist in his
favor at the time of executing the release, which if known by him must have
materially affected his settlement with the debtor.” I hereby expressly waive
and relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to any claims I may have against the
Company.

 

I acknowledge that, among other rights, I am waiving and releasing any rights I
may have under ADEA, that this Release and Waiver is knowing and voluntary, and
that the consideration given for this Release and Waiver is in addition to
anything of value to which I was already entitled as an executive of the
Company.  If I am 40 years of age or older upon execution of this Release and
Waiver, I further acknowledge that I have been advised, as required by the Older
Workers Benefit Protection Act, that:  (a) the release and waiver granted herein
does not relate to claims under the ADEA which may arise

 

2

--------------------------------------------------------------------------------


 

after this Release and Waiver is executed; (b) I should consult with an attorney
prior to executing this Release and Waiver; and (c) I have twenty-one (21) days
from the date of termination of my employment with the Company in which to
consider this Release and Waiver (although I may choose voluntarily to execute
this Release and Waiver earlier); (d) I have seven (7) days following the
execution of this Release and Waiver to revoke my consent to this Release and
Waiver; and (e) this Release and Waiver shall not be effective until the seven
(7) day revocation period has expired unexercised.

 

If I am less than 40 years of age upon execution of this Release and Waiver, I
acknowledge that I should consult with an attorney prior to executing this
Release and Waiver; and I have five (5) days from the date of termination of my
employment with the Company in which to consider this Release and Waiver
(although I may choose voluntarily to execute this Release and Waiver earlier).

 

I acknowledge my continuing obligations under my Proprietary Information and
Inventions Agreement, a copy of which is attached hereto (the “Proprietary
Information and Inventions Agreement”).  Pursuant to the Proprietary Information
and Inventions Agreement I understand that among other things, I must not use or
disclose any confidential or proprietary information of the Company and I must
immediately return all Company property and documents (including all embodiments
of proprietary information) and all copies thereof in my possession or control. 
I understand and agree that my right to the severance pay I am receiving in
exchange for my agreement to the terms of this Release and Waiver is contingent
upon my continued compliance with my Proprietary Information & Inventions
Agreement.

 

This Release and Waiver, including the Proprietary Information and Inventions
Agreement attached hereto, constitutes the complete, final and exclusive
embodiment of the entire agreement between the Company and me with regard to the
subject matter hereof.  I am not relying on any promise or representation by the
Company that is not expressly stated herein.  This Release and Waiver may only
be modified by a writing signed by both me and a duly authorized officer of the
Company.

 

 

Date:

 

 

By:

 

 

 

Robert P Akins

 

3

--------------------------------------------------------------------------------

 
